
	
		I
		111th CONGRESS
		1st Session
		H. R. 4342
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. McCotter (for
			 himself and Mr. Bachus) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to terminate the Secretary of the Treasury’s authority under the Troubled Asset
		  Relief Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Taxpayers' Assets Recoupment Act of
			 2009.
		2.Termination of
			 the Secretary of the Treasury’s authority under TARPSection 120 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5230) is amended to read as
			 follows:
			
				120.Termination of
				Secretary’s authorityNotwithstanding any other provision of law,
				the authorities provided under section 101(a), excluding 101(a)(3), and 102
				shall terminate on the date of the enactment of this
				section.
				.
		3.TARP repayments
			 and profits to be used to pay down the national debtTitle I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by adding at the
			 end the following new section:
			
				137.TARP repayments
				and profits to be used to pay down the national debtNotwithstanding any other provision of law,
				all assistance received under this title that is repaid on or after the date of
				the enactment of this section, along with any dividends, profits, or other
				funds paid to the Government based on such assistance on or after the date of
				the enactment of this section, shall be deposited in the account established
				under section 3113 of title 31, United States Code, to be used to pay down the
				national
				debt.
				.
		4.Reporting by TARP
			 recipientsTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), as
			 amended by section 2, is further amended by adding at the end the following new
			 section:
			
				138.Reporting by
				TARP recipients
					(a)In
				generalEach financial
				institution receiving assistance under this title shall, not later than the end
				of the 6-month period beginning on the date of the enactment of this section,
				and every 6 months thereafter while any of such assistance is outstanding,
				issue a report describing how such institution is using the assistance received
				under this title.
					(b)Public
				availability of reportsEach report described under subsection
				(a) shall be made available to the public, including on the institution’s
				website.
					.
		
